Citation Nr: 1728340	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-32 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his bilateral pes planus was aggravated by physical training during service, which caused his current knee and hip disabilities.  
 
Service treatment records indicate that asymptomatic bilateral pes planus was noted on clinical examination at the time of the Veteran's entrance into active duty.  Thereafter, the record shows several complaints of pain and cramping in both feet, knees, and lower extremities, particularly with prolonged standing and walking.  A May 1969 report of medical history shows that the Veteran reported cramps in the legs and swollen or painful joints, but denied any foot trouble or "trick" or locked knees.  A May 1969 report of medical examination indicates that the Veteran's feet, lower extremities, and musculoskeletal systems were found to be normal upon his discharge from active duty.  However, the report of medical examination also noted that the Veteran was seen by the orthopedic clinic in June 1969, at which time he reported pain in both legs, particularly the knees.  A physical examination and          x-rays were negative, and the impression was "no specific orthopedic problem."  The treatment provider recommended symptomatic treatment. 

The Veteran underwent a VA examination of his feet and knees in April 2012, during which he reported bilateral foot pain and right knee pain.  With respect to   the Veteran's feet, the examiner indicated that bilateral pes plans was noted upon the Veteran's induction into service, and he reported pain with physical training.  The examiner opined that the Veteran's pes planus, which existed prior to service, was not aggravated beyond its natural progression by an in-service injury, event,     or illness.  In support of this, the examiner wrote "no evidence."  Because the examiner did not provide a thorough rationale to support his opinion, the Board finds that a remand is necessary in order to obtain a supplemental opinion which addresses the Veteran's in-service treatment for foot pain.  See Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative     value to a medical opinion").  

With respect to the Veteran's knees, the April 2012 VA examiner opined that a current bilateral knee disability was not incurred in or caused by service.  In support of this, the examiner wrote "no nexus care."  The Board interprets this mean that there is no evidence of continuity of care to establish a nexus between a current knee disability and service.  However, as the matter is being remanded for an addendum opinion with respect to the Veteran's pes planus, the AOJ should also seek a more thorough explanation with respect to the Veteran's knees.  See id.

As the Veteran claims that a current bilateral hip disability is secondary to his pes planus, those claims are inextricably intertwined.  As such, the service connection claim for a bilateral hip disability is remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues        are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issues            has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to the examiner who conducted the April 2012 VA examination in order to obtain a supplemental opinion.  If the April 2012 VA examiner         is not available, provide the claims file to another appropriate examiner.  If an examination is deemed necessary to respond the questions, one should be scheduled.  

After a review of the claims file, the examiner should answer the following:

a.  Is it at least as likely as not (50 percent or higher probability) that the Veteran's preexisting bilateral pes planus was permanently worsened beyond normal progression by service?  Please explain why or why not.  The examiner's opinion should reflect consideration of the Veteran's in-service treatment for bilateral foot pain.

b.  Is it at least as likely as not (50 percent or higher probability) that a current bilateral knee disability is related to service?  Please explain why or why not.  The examiner's opinion should reflect consideration of the Veteran's in-service complaint of knee pain.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished     a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




